Citation Nr: 0907545	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for an eye disorder, 
claimed as retinopathy, to as secondary to the service-
connected disability.  

3.  Entitlement to service connection for a kidney disorder, 
claimed as nephropathy, as secondary to the service-connected 
disability.  

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, as secondary to the 
service-connected disability.  

5.  Entitlement to service connection for a claimed heart 
disorder, to include as due to asbestos exposure or as 
secondary to the service-connected disability.  

6.  Entitlement to service connection for claimed elevated 
cholesterol levels.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a Board of Veterans' Appeals 
(Board) decision that denied service connection for a 
disability claimed as a result of exposure to herbicides.  

Although that decision was later reversed by the United 
States Court of Appeals for the Federal Circuit, see Haas v. 
Peake, No. 2007-7037 (Fed. Cir. Oct. 9, 2008), a stay 
previously imposed on the adjudication of claims affected by 
Haas remained in effect, pursuant to the Court's order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  

The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Since the Supreme Court of the United States has denied the 
appellant's petition for a writ of certiorari on January 21, 
2009, the Secretary of Veterans Affairs has lifted the stay 
on the adjudication of cases affected by the Veterans Court's 
decision in Haas.  Therefore, the Board may proceed with the 
adjudication of the present matter.  

The issues of service connection for peripheral neuropathy, A 
heart disorder, eye disorder, and kidney disorder as 
secondary to diabetes mellitus are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is shown as likely as not to have performed 
active duty in the Republic of Vietnam during the Vietnam 
era.  

3.  The currently demonstrated diabetes mellitus is shown to 
have been manifested to a degree of at least 10 percent 
disabling in 2001.  

4.  The Veteran is not shown to have a current disability 
manifested by elevated cholesterol levels for VA compensation 
purposes.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by diabetes mellitus is presumed to be 
due to his exposure to Agent Orange that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

2.  The Veteran's is not shown to have a disability 
manifested elevated cholesterol levels due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002, 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

In September 2003, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the March 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims on 
appeal and has had ample opportunity to respond.  

In addition, the September 2003 letter advised the Veteran 
that VA is responsible for getting relevant records held by 
any Federal Government agency.   

The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them and that it was his responsibility to make sure VA 
received the records.  

Accordingly, the Board finds that the September 2003 RO 
letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by the Veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision on appeal.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in May 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that the failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a March 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the present claims.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The Veteran was not afforded a VA examination in connection 
with the claim of service connection for elevated cholesterol 
levels.  However, as explained in detail hereinbelow, the 
Veteran has not provided competent evidence of a current 
disability, or evidence establishing that an injury or 
disease occurred in service.  Therefore, VA an examination is 
not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  




Service Connection Due to Agent Orange Exposure

Service connection may be established on a presumptive basis 
for a disability resulting from exposure to an herbicide 
agent such as Agent Orange.  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is a presumptive positive association between 
exposure to herbicides and the disorders listed in 38 C.F.R. 
§ 3.309(e).  The Board notes that diabetes mellitus is a 
disorder for which a causal connection to herbicide exposure 
is presumed.  

In addition, the Secretary has determined that a presumptive 
positive association does not exist between exposure to 
herbicides and any other condition specifically determined to 
not warrant a presumption of service connection.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

In this case, the central question is whether the Veteran had 
active service in the Republic of Vietnam.  The Veteran 
contends, and the record establishes, that he served on the 
U.S.S. Richard S. Edwards, which operated off the coast of 
the Republic of Vietnam.  However, "service in Vietnam" 
includes service in the waters offshore or service in other 
locations only if the conditions of service involved duty or 
visitation to Vietnam.  38 C.F.R. § 3.313.  

The VA General Counsel has determined that this regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to 
have served in that Republic, requires that an individual 
actually have been present within the boundaries of the 
country.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam; service on a deep water vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute "service in the Republic of Vietnam" for the 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the 
term "Vietnam era" means the period beginning on February 
28, 1961 and ending on May 7, 1975 in the case of a veteran 
who served in the Republic of Vietnam during that period).  
See VAOPGCPREC 27-97.  

In short, the Veteran must have been physically present on 
the landmass or inland waters of the Republic of Vietnam at 
some point during his service in order to establish 
qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 
1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Veteran asserts that he visited the Republic of Vietnam 
when his ship was docked at Danang in approximately 1967 or 
1968.  During his hearing, he testified that he went ashore 
because he was responsible for hooking up the ship to a water 
supply.  

The submitted medical evidence includes a hospital report 
establishing that the Veteran had recently been diagnosed 
with adult onset diabetes mellitus in January 2001.  In 
another report, the Veteran was noted to be taking 
"Glucophage, glucosamine."  

In an attempt to confirm the Veteran's account, the RO 
contacted the United States Armed Services Center for Unit 
Records Research (CURR).  Their response indicated that the 
Veteran's ship docked in Danang, South Vietnam, in November 
1967.  

In addition, the Board finds that the Veteran's recent 
hearing assertions of going ashore while was docked are 
credible evidence in support of his claim and are consistent 
with the circumstances of his service.  Given the likelihood 
that his presence in the Republic of Vietnam would not 
subject to official or even unofficial confirmation, the 
Board finds that his sworn testimony represents the best 
evidence of his activities at that time.  

See Layno v. Brown, 6 Vet. App. 465 (1994) (the Board must 
determine whether evidence is credible); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran as 
likely as not did set foot in the Republic of Vietnam.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, the currently demonstrated diabetes mellitus is 
presumed to be due to herbicide exposure in the Republic of 
Vietnam.  


Service Connection for Elevated Cholesterol

The Veteran is also seeking service connection for elevated 
cholesterol levels.  The medical evidence of record documents 
elevated cholesterol levels and notes treatment for 
hyperlipidemia.  

As explained, the service connection is warranted only where 
the evidence shows a current disability, evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Shedden, 
381 F.3d at 1167.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, there is no evidence of elevated cholesterol levels 
during service or for many years thereafter.  

Furthermore, high cholesterol levels, also referred to as 
hypercholesterolemia or hyperlipidemia, is not a 
"disability" for VA compensation purposes.  
Hypercholesterolemia is an "excess of cholesterol in the 
blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th 
ed. 1994).  

Hyperlipidemia is defined as "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Id. at 795.  

In short, by definition, an elevated cholesterol level itself 
is only a laboratory finding or value.  

Therefore, it does not constitute a disability for which 
service connection can be granted.  See Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997) (A current disability 
must result from the in-service condition or injury); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. at 
225 (citation omitted).  

For these reasons, the claim of service connection for 
elevated cholesterol levels must be denied.  




ORDER

Service connection for diabetes mellitus is granted.  

Service connection for elevated cholesterol levels is denied.  



REMAND

The Board finds that the issues of service connection for the 
claimed peripheral neuropathy, a heart disorder, a kidney 
disorder, and an eye disorder as due to diabetes mellitus 
must be remanded for VA examination.  

First, the Board notes, the RO denied the Veteran's claim of 
service connection for peripheral neuropathy of the bilateral 
lower extremities, claimed as secondary to diabetes mellitus, 
in the rating decision currently on appeal.  The Veteran 
indicated in his July 2004 Notice of Disagreement (NOD) that 
he disagreed with that decision.  

However, the record demonstrates that the RO has not 
furnished the Veteran a Statement of the Case addressing the 
issue.  In order to comply with due process requirements, the 
Board finds that a remand is required to allow the RO to 
prepare an SOC addressing the remanded claim.  See 38 C.F.R. 
§ 19.26; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Additionally, in light of the above action granting service 
connection for diabetes mellitus, a VA examination is 
necessary to determine the likely etiology of the claimed 
peripheral neuropathy, heart disorder, kidney disorder and 
eye disorder.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, these remaining matters are REMANDED for the 
following action:

1. The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim. The RO should also invite 
the Veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
appropriate VA examination(s) to 
determine the nature and likely etiology 
of the claimed peripheral neuropathy, and 
a heart, kidney, and eye disorder.  

The entire claims file must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination reports should include 
discussion of the Veteran's entire 
documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination(s), the 
examiner(s) should provide current 
diagnoses and specifically indicate 
whether the Veteran currently has 
peripheral neuropathy, and/or a heart, 
kidney or eye disorder that are at least 
as likely as not (i.e., there is at least 
a 50 percent probability) caused or 
aggravated by the service-connected 
diabetes mellitus.  

The examiner(s) should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  In addition, the RO should arrange for 
the Veteran to undergo an appropriate VA 
examination to determine whether he has a 
current heart disorder that is related to 
reported in-service asbestos exposure.  
The examiner should elicit from the 
Veteran and record for the record a 
detailed history referable to the claimed 
asbestos exposure during service and 
subsequent treatment received after 
service.  

Based on his/her examination and review of 
the record, the examiner should 
specifically indicate whether the Veteran 
has a heart disorder that is at least as 
likely as not (i.e., there is at least a 
50 percent probability) due to claimed in-
service asbestos exposure or any other 
event or incident of his periods of active 
service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the claimed peripheral 
neuropathy, heart, kidney, and eye 
disorders in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matters, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


